                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 1 of 14



                                    1   DISABILITY RIGHTS ADVOCATES
                                        STUART SEABORN (Bar No. 198590)
                                    2   MELISSA RIESS (Bar No. 295959)
                                        REBECCA SERBIN (NY State Bar No. 5273255)*
                                    3
                                        2001 Center Street, Fourth Floor
                                    4   Berkeley, California 94704-1204
                                        Telephone: (510) 665-8644
                                    5   Facsimile: (510) 665-8511
                                        sseaborn@dralegal.org
                                    6   mriess@dralegal.org
                                    7   rserbin@dralegal.org

                                    8   Attorneys for Plaintiffs
                                        *Admitted Pro Hac Vice
                                    9

                                   10
                                                                    UNITED STATES DISTRICT COURT
                                   11
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                        INDEPENDENT LIVING RESOURCE                Case No. 3:19-CV-01438-WHA
                                   14   CENTER SAN FRANCISCO, a California
         (510) 665-8644




                                        non-profit corporation, JUDITH SMITH, an   STIPULATION AND ORDER
                                   15   individual, JULIE FULLER, an individual,   REGARDING DISCOVERY
                                        TARA AYRES, an individual, and
                                   16   COMMUNITY RESOURCES FOR                    Judge: The Honorable William Alsup
                                        INDEPENDENT LIVING, a California non-
                                   17   profit corporation,

                                   18                 Plaintiffs,

                                   19   v.

                                   20   LYFT, Inc., a Delaware corporation,

                                   21                 Defendant.

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 2 of 14



                                    1           Plaintiffs Independent Living Resource Center San Francisco, Judith Smith, Julie Fuller,

                                    2   Tara Ayres, and Community Resources for Independent Living, and Defendant Lyft, Inc.
                                    3   (collectively, the “Parties”) mutually seek to reduce the time, expense and other burdens of discovery

                                    4   of documents, things, and electronically stored information (“ESI”). Therefore, the Parties enter into

                                    5   this Stipulation regarding electronic discovery obligations in this action.

                                    6           The Parties stipulate as follows:
                                    7   1. PRESERVATION NOT REQUIRED FOR ELECTRONICALLY STORED
                                           INFORMATION THAT IS NOT REASONABLY ACCESSIBLE
                                    8
                                                Except as provided below, the Parties need not preserve the following categories of
                                    9
                                        electronically stored information for this litigation:
                                   10
                                                             i. Data stored in a backup system for the purpose of system recovery or
                                   11
                                                                 information restoration, including but not limited to, disaster recovery
                                   12
                                                                 backup tapes, continuity of operations systems, and data or system mirrors
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                                                 or shadows, if such data are routinely deleted or written over in
                                   14
         (510) 665-8644




                                                                 accordance with an established routine system maintenance practice;
                                   15
                                                            ii. Voicemail messages;
                                   16
                                                            iii. Instant messages, such as messages sent on Slack or Google Hangouts;
                                   17
                                                            iv. Text messages, such as cell phone to cell phone SMS messages;
                                   18
                                                             v. Tickets of individual driver and passenger complaints (Zendesk, Desk);
                                   19
                                                            vi. Electronic mail sent to or from a personal digital assistant (“PDA”),
                                   20
                                                                 smartphone (e.g., BlackBerry, iPhone), or tablet (e.g. iPad) provided that a
                                   21
                                                                 copy of such email is routinely saved elsewhere;
                                   22
                                                           vii. Other electronic data stored on a PDA, smartphone, or tablet such as
                                   23
                                                                 calendar or contact data or notes, provided that a copy of such information
                                   24
                                                                 is routinely saved elsewhere;
                                   25
                                                          viii. Logs of calls made from cellular phones;
                                   26
                                                            ix. Deleted computer files, whether fragmented or whole;
                                   27
                                                             x. Data stored in random access memory (“RAM”), cache memory, or in
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                                1
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 3 of 14



                                    1                            temporary or cache files, including internet history, web browser cache
                                    2                            and cookie files, wherever located;
                                    3                       xi. Data stored on photocopiers, scanners, and fax machines;
                                    4                      xii. Server, system, or network logs;
                                    5                     xiii. Data stored on legacy systems that have been retired, so long as those
                                    6                            retired legacy systems do not contain unique data, i.e., data that can only
                                    7                            be found on those systems.
                                    8           Notwithstanding the paragraph above, if on the date of this agreement either Party has a
                                    9   Policy that results in the routine preservation of any of the categories of information identified
                                   10   above, such Party shall continue to preserve such information in accordance with its Policy.
                                   11           Nothing in this Stipulation and Order prevents any Party from asserting, in accordance
                                   12   with the Federal Rules of Civil Procedure, that other categories of ESI are not reasonably
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   accessible within the meaning of Rule 26(b)(2)(B).
                                   14   2. FORM & MANNER OF PRODUCTION OF DOCUMENTS, THINGS, AND ESI
         (510) 665-8644




                                   15               A. Form of Production for Hard Copy Documents
                                   16           Hard copy documents shall be scanned as searchable PDF images and reflect, without
                                   17   visual degradation, the full and complete information contained on the original document.
                                   18           The Parties will make good faith efforts to: (1) scan an individual document, including
                                   19   attachments, as it existed in the original; (2) make all information that is in a hard copy document
                                   20   available in the scanned image, even if that requires scanning a page or document more than
                                   21   once (i.e., for documents that contain fixed notes, such as post-it notes, the Parties will scan the
                                   22   pages both with and without the notes and those pages will be treated as part of the same
                                   23   document); and (3) maintain the relationship of documents in a document collection (e.g., cover
                                   24   letter and enclosures, binder containing multiple documents) through the scanning process.
                                   25               B. Form of Production for ESI Generally
                                   26           Unless otherwise specified, all documents, including e-mails with corresponding
                                   27   attachments, should be converted and produced as single page group IV TIF files (or color JPGs
                                   28   only when requested) with a corresponding .DAT load file. A unique production number (“Bates


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                              2
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 4 of 14



                                    1   number”) should be branded on each TIF image. All such files shall be produced along with
                                    2   their associated searchable OCR text, metadata, and bibliographic information.
                                    3           Any file that is specifically requested in native format or that cannot be converted to TIF
                                    4   should be produced in its original native format with a link to the native file included in the
                                    5   NATIVELINK field within the .DAT file. A Bates-stamped, single page TIF placeholder
                                    6   indicating that the file was produced natively should be included as the corresponding image for
                                    7   the file that cannot be converted. The native file should be renamed to reflect the Bates number
                                    8   assigned to the corresponding TIF placeholder. Examples of files that should be provided in their
                                    9   native format include spreadsheets and multimedia files.
                                   10           Produce only the most-inclusive emails in a thread, plus any emails within that thread
                                   11   that contain an attachment or only the emails within that thread that contain a unique attachment.
                                   12   All emails produced must also contain their corresponding attachments, if any.
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13           With respect to ESI other than email, the Parties may use a widely accepted method of
                                   14   deduplication, such as using MD5 or SHA-1 hash values calculated before the files are collected
         (510) 665-8644




                                   15   for discovery and may produce only one copy for each custodian that has possession or custody
                                   16   of the file.
                                   17                  C. Structured or Aggregated Data – Databases, Enterprise Systems, and Third-Party
                                                          Cloud Systems
                                   18
                                                The Parties will meet and confer to address the identification, searching, and production
                                   19
                                        format of any responsive data contained in a database, other structured or aggregated data source,
                                   20
                                        or third party cloud-based storage system. Prior to any such meet and confer, the Producing Party
                                   21
                                        will provide sufficient information to enable the Requesting Party to evaluate the Producing
                                   22
                                        Party’s proposed method and format of production.
                                   23
                                                       D. Metadata Format
                                   24
                                        The Parties will make good faith efforts to ensure that the metadata associated with responsive
                                   25
                                        documents is produced in a .DAT load file that meets the requirements set forth in Appendix A.
                                   26

                                   27

                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                             3
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 5 of 14



                                    1               E. Bates Numbering
                                    2           For hard-copy documents scanned to searchable PDF and TIF files the Parties agree to
                                    3   produce all such documents with a legible, unique page identifier (“Bates Number”)
                                    4   electronically “burned” onto the image in the lower right-hand corner or at a location that does
                                    5   not obliterate, conceal, or interfere with any information from the source document. The Bates
                                    6   numbering convention shall be in the format “XX########” where “XX” represents the
                                    7   producing party and “########” represents the eight-digit sequential number of the page being
                                    8   produced by the Party. For example, the first Bates labeled document produced by the Plaintiff
                                    9   should be labeled “ILRC00000001”.
                                   10           For native files (e.g. Excel spreadsheets), the Parties agree to meet and confer regarding
                                   11   the form of document identification. The Parties agree that unique identification is necessary for
                                   12   each native file produced, and that the Parties will endeavor to avoid undue burden depending on
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   the size and format of the native file production.
                                   14   3. METHODS TO REDUCE THE BURDEN OF DISCOVERY
         (510) 665-8644




                                   15               A. Identification Of Custodians And Sources
                                   16           Outside of the ESI identified in Section 1.A above, the Parties agree to meet and confer to
                                   17   identify appropriate sources of information (email, cloud, physical hard-drive, databases) and
                                   18   custodians to collect and search, applying the proportionality standard set forth in Fed. R. Civ. P.
                                   19   26(b)(2)(C).
                                   20           Prior to any such meet and confer, the Producing Party will provide sufficient
                                   21   information to enable the Requesting Party to evaluate the Producing Party’s proposed sources
                                   22   and custodians.
                                   23               B. Phasing.
                                   24           The Parties agree to meet and confer regarding phasing of discovery, so that discovery
                                   25   occurs first from sources that most likely contain relevant and discoverable information, which
                                   26   may obviate the need for discovery from sources that are less easily accessible.
                                   27               C. Use of Search Criteria to Identify ESI
                                   28           The Parties agree to meet and confer if either believes that the use of search criteria or


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                            4
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 6 of 14



                                    1   analytic tools should be used to identify responsive ESI. This may include a Party conducting
                                    2   preliminary searches with suggested search terms to determine the number of “hits,” and then
                                    3   further refining terms to be more or less inclusive.
                                    4               D. Data Reporting
                                    5           The Parties agree to meet and confer if either party believes that electronic information
                                    6   requested is best presented in a summary format or may be filtered by querying an applicable
                                    7   database.
                                    8               E. Other Methods And Technology
                                    9           The Parties agree to meet and confer about other methods and technology to help increase
                                   10   the efficiency and speed of production.
                                   11   4. PRODUCTION MEDIA
                                   12           The Parties agree to produce scanned documents and ESI as a ZIP attachment to an email
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   or link to download via a secure File Transfer Protocol (“FTP”); or on a CD-ROM, a DVD, or a
                                   14   USB drive, thumb drive, or an external hard drive (the “Production Media”), depending on the
         (510) 665-8644




                                   15   volume of the production. Each piece of Production Media shall be labeled with: (1) the case
                                   16   number, (2) the producing Party’s name, (3) the production date, and (4) the wave of production
                                   17   and the number of pieces in the wave (i.e., a Party’s first production of two CDs shall be labeled
                                   18   FIRST PROD, 1 of 2 and 2 of 2; the second production of one DVD shall be labeled SECOND
                                   19   PROD, 1 of 1).
                                   20   5. IDENTIFICATION OF DISCOVERY REQUEST TO WHICH PRODUCTION IS
                                           RESPONSIVE
                                   21
                                                The Parties agree that they need not identify the discovery request to which a produced
                                   22
                                        document or ESI responds at the time material is produced. The Parties will meet and confer
                                   23
                                        regarding identification of specific documents or ESI, to the extent that it is necessary.
                                   24
                                        6. PRIVILEGE LOGS
                                   25
                                                The Parties agree that for each document, thing, or ESI withheld based on an asserted
                                   26
                                        claim of privilege, the Party asserting the privilege must produce a privilege log pursuant to Fed. R.
                                   27
                                        Civ. P. 26(b)(5)(a).
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                                5
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 7 of 14



                                    1           With respect to each communication for which a claim of privilege or work product is
                                    2   made, the asserting party must at the time of assertion identify:
                                    3           i.       all persons making or receiving the privileged or protected communication;
                                    4           ii.      the steps taken to ensure the confidentiality of the communication, including
                                    5                    affirmation that no unauthorized persons have received the communication;
                                    6           iii.     the date of the communication;
                                    7           iv.      the subject matter of the communication; and
                                    8           v.       the location where the document was found.
                                    9           For ESI, to the extent practicable, such information may be extracted from existing
                                   10   metadata.
                                   11           Notwithstanding the provisions above, the Parties agree that email chains may be treated
                                   12   as one communication referencing the first-in-time e-mail, the last-in-time e-mail, and a list of all
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   persons involved in the chain.
                                   14           The Parties will meet and confer further regarding the logging of privileged, cloud-based
         (510) 665-8644




                                   15   documents, which may be sent via hyperlink, in order to establish parameters for a truncated
                                   16   privilege log.
                                   17   7. INADVERTENT PRODUCTION OF DOCUMENTS
                                   18           Pursuant to Fed. R. Evid. 502(d) and (e), the disclosure during discovery of any
                                   19   communication or information (hereinafter “Document”) that is protected by the attorney-client
                                   20   privilege (“Privilege” or “Privileged,” as the case may be) or work-product protection
                                   21   (“Protection” or “Protected,” as the case may be), as defined by Fed. R. Evid. 502(g), shall not
                                   22   waive the Privilege or Protection in the above-captioned case, or any other federal or state
                                   23   proceeding, for either that Document or the subject matter of that Document, unless there is an
                                   24   intentional waiver of the Privilege or Protection to support an affirmative use of the Document in
                                   25   support of the party’s claim or defense, in which event the scope of any such waiver shall be
                                   26   determined by Fed. R. Evid. 502(a)(2) and (3).
                                   27

                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                           6
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 8 of 14



                                    1   8. CONFIDENTIALITY OF DISCOVERY MATERIAL
                                    2       The Parties stipulate that they will comply with the Protective Order entered in this case at ECF

                                    3   Document Number 35.

                                    4   9. REQUIREMENT TO CONFER
                                    5           Before filing any motion regarding the terms of this Stipulation and Order, compliance
                                    6   with this Stipulation and Order, or any other discovery dispute, the Parties will confer in a good
                                    7   faith attempt to resolve such disputes.
                                    8   10. MISCELLANEOUS PROVISIONS
                                    9               A. The Stipulation may be executed in counterparts;
                                   10               B. The Effective Date of this Stipulation is the date on which it is executed by all
                                   11                   Parties;
                                   12               C. This Stipulation may not be enlarged, modified, or altered except in writing
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13                   signed by each Party;
                                   14               D. None of the meet and confer provisions of this Stipulation and Proposed Order
         (510) 665-8644




                                   15                   shall be construed to extend the time within which a Party must respond to a
                                   16                   discovery request; rather, such time frames shall be covered by the Federal Rules
                                   17                   of Civil Procedure, as extended by stipulation, and the deadlines set by the
                                   18                   Court’s scheduling order;
                                   19               E. The terms of this Stipulation and Proposed Order are not exhaustive. Each Party
                                   20                   reserves the right to subsequently request a meet and confer to address any
                                   21                   matters concerning discovery in this litigation which have not been addressed
                                   22                   herein.
                                   23   Agreed by counsel for the Parties:
                                   24        DISABILITY RIGHTS ADVOCATES                                     FOLGER LEVIN LLP
                                   25                    /s/ Stuart Seaborn                                  /s/ Jiyun Cameron Lee
                                   26                     Stuart Seaborn                                      Jiyun Cameron Lee
                                                      Attorneys for Plaintiffs                              Attorneys for Defendant
                                   27                      ILRC, et al.                                           LYFT, INC.
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                               7
                                         Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 9 of 14



                                    1   FILER’S ATTESTATION
                                    2           Pursuant to Civil Local Rule 5-1(i), I attest that concurrence in the filing of the document
                                    3   has been obtained from each of the other Signatories.
                                    4   Dated: October 23, 2019
                                    5                                                                    /s/ Jiyun Cameron Lee
                                                                                                           Jiyun Cameron Lee
                                    6

                                    7

                                    8

                                    9

                                   10

                                   11

                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                          8
                                        Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 10 of 14



                                    1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                    2

                                    3            October 24, 2019.
                                        DATED: ________________________ _____________________________________
                                                                        William H. Alsup
                                    4                                   United States District Judge

                                    5

                                    6

                                    7

                                    8

                                    9

                                   10

                                   11

                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13

                                   14
         (510) 665-8644




                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                       9
                                        Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 11 of 14



                                    1                                                 APPENDIX A
                                    2   DAT File Specifications
                                    3      i.     The metadata chart below indicates the fields that should, to the best of the Parties’
                                    4             abilities, be provided in the DAT file.
                                    5     ii.     The first line of the .DAT file must be a header row identifying the field names
                                    6    iii.     The .DAT file must use the following default delimiters: Comma ¶ ASCII character
                                    7             (020), Quote þ ASCII character (254).
                                    8    iv.      Date fields should be provided in the format: mm/dd/yyyy.
                                    9     v.      Date and time fields must be two separate fields
                                   10    vi.      If the production includes imaged emails and attachments, the attachment fields must be
                                   11             included to preserve the parent/child relationship between an email and its attachments.
                                   12   vii.      An OCRPATH field must be included to provide the file path and name of the extracted
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13             text file on the produced storage media. The text file must be named after the
                                   14             FIRSTBATES. Do not include the text in the .DAT file.
         (510) 665-8644




                                   15   viii.     For productions with native files, a LINK field must be included to provide the file path
                                   16             and name of the native file on the produced storage media. The native file must be named
                                   17             after the FIRSTBATES.
                                   18    ix.      BEGATTACH and ENDATTACH fields must be two separate fields
                                   19     x.      All associated text should be provided in a single directory and named after the starting
                                   20             Bates number of the document. There should be one text file per document.
                                   21   Folder Structure Specifications
                                   22     The folder structure of the deliverable should follow the below format:
                                   23            i. PROD001 – top level directory which should be unique for every production
                                   24               deliverable
                                   25           ii. DATA – subdirectory containing .DAT load file
                                   26           iii. IMAGES – subdirectory containing single page TIF images or color JPGs if requested
                                   27           iv. NATIVES – subdirectory containing files provided in native format
                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                             10
                                        Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 12 of 14



                                    1         v. TEXT – subdirectory containing all corresponding .txt files (extracted or OCR) without
                                    2             any additional subfolders.
                                    3   Metadata Specifications
                                    4   The following metadata should, to the best of the Parties’ abilities, be provided in the .DAT file
                                    5   for all electronically-stored information produced.
                                    6    Field Name                 Description                                       Example
                                         FIRSTBATES                 First Bates number of native file                 BATES0000001
                                    7                               document/email
                                         LASTBATES                  Last Bates number of native file                  BATES0000001
                                    8
                                                                    document/email
                                    9                               **The LASTBATES field should be
                                                                    populated for single page
                                   10                               documents/emails.
                                         ATTACHRANGE                Bates number of the first page of the             BATES0000001 -
                                   11                               parent document to the Bates number of            BATES0000015
                                   12                               the last page of the last attachment
                                                                    “child” document
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13    BEGATTACH                  First Bates number of attachment range            BATES0000001
                                         ENDATTACH                  Last Bates number of attachment range             BATES0000015
                                   14    PARENT_BATES               First Bates number of parent                      BATES0000001
         (510) 665-8644




                                                                    document/Email
                                   15
                                                                    **This PARENT_BATES field should
                                   16                               be populated in each record representing
                                                                    an attachment “child” document
                                   17    CHILD_BATES                First Bates number of “child”                     BATES0000002;
                                                                    attachment(s); can be more than one               BATES0000014
                                   18                               Bates number listed depending on the
                                   19                               number of attachments
                                                                    **The CHILD_BATES field should be
                                   20                               populated in each record representing a
                                                                    “parent” document
                                   21    ALLCUSTODIAN               All custodians of the record, if global           Doe_John; Smith_Mary;
                                                                    deduplication was applied during                  Robinson_Jane
                                   22                               processing.
                                   23
                                                                    A revised ALLCUSTODIANS field must
                                   24                               be provided in the form of an overlay for
                                                                    any documents affected by new
                                   25                               custodians added to the database post-
                                                                    production.
                                   26
                                         CUSTODIAN                  Email: Mailbox where the email resided    Smith, John
                                   27                               Native: Name of the individual or
                                                                    department from whose files the
                                   28                               document originated


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                             11
                                        Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 13 of 14



                                    1    FROM                       Email: Sender                                     John Smith
                                                                    Native: Author(s) of document
                                    2                               **semi-colon should be used to separate
                                    3                               multiple entries
                                         TO                         Recipient(s)                                      Smith_John:Doe_Jane
                                    4                               **semi-colon should be used to separate           [mailto:doejane@gmail.c
                                                                    multiple entries                                  om]
                                    5    CC                         Carbon copy recipient(s)                          Frank Thompson [mailto:
                                                                    **semi-colon should be used to separate           frank_Thompson@gmail.
                                    6
                                                                    multiple entries                                  com]
                                    7    BCC                        Blind carbon copy recipient(s)                    John Cain
                                                                    **semi-colon should be used to separate
                                    8                               multiple entries
                                         SUBJECT                    Email: Subject line of the email                  Board Meeting Minutes
                                    9                               Native: Title of document (if available)
                                   10    IMPORTANCE                 Importance property of email                      High
                                         SENSITIVITY                Sensitivity property of email                     Confidential
                                   11    FILE_NAME                  Native: Name of the original native file,         BoardMeetingMinutes.do
                                                                    including extension                               cx
                                   12    DATE_SENT                  Email: Date the email was sent                    10/12/2010
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR




                                                                    Native: (empty)
 BERKELEY, CALIFORNIA 94704-1204




                                   13
                                         TIME_SENT/TIME_            Email: Time the email was sent/ Time              07:05 PM GMT
                                   14    ZONE                       zone in which the emails were
         (510) 665-8644




                                                                    standardized during conversion.
                                   15                               Native: (empty)
                                                                    **This data must be a separate field and
                                   16                               cannot be combined with the
                                                                    DATE_SENT field
                                   17
                                         TIME_ZONE                  The time zone in which the emails were            GMT
                                   18                               standardized during conversion.
                                                                    Email: Time zone
                                   19                               Native: (empty)
                                         LINK                       Hyperlink to the email or native file             D:\001\
                                   20                               document                                          BATES0000001.msg
                                   21                               **The linked file must be named per the
                                                                    FIRSTBATES number
                                   22    MIME_TYPE                  The content type of an Email or native            MSG
                                                                    file document
                                   23                               as identified/extracted from the header
                                         FILE_EXTEN                 The file type extension representing the          MSG
                                   24
                                                                    Email or native file document; will vary
                                   25                               depending on the email format
                                         AUTHOR                     Email: (empty)                                    John Smith
                                   26                               Native: Author of the document
                                         DATE_CREATED               Email: (empty)                                    10/10/2010
                                   27                               Native: Date the document was created
                                   28    TIME_CREATED               Email: (empty)                                    10:25 AM
                                                                    Native: Time the document was created

                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                               12
                                        Case 3:19-cv-01438-WHA Document 41 Filed 10/24/19 Page 14 of 14



                                    1                               **This data must be a separate field and
                                                                    cannot be combined with the
                                    2                               DATE_CREATED field
                                    3    DATE_MOD                   Email: (empty)                                    10/12/2010
                                                                    Native: Date the document was last
                                    4                               modified
                                         TIME_MOD                   Email: (empty)                                    07:00 PM
                                    5                               Native: Time the document was last
                                                                    modified
                                    6
                                                                    **This data must be a separate field and
                                    7                               cannot be combined with the
                                                                    DATE_MOD field
                                    8    DATE_ACCESSD               Email: (empty)                                    10/12/2010
                                                                    Native: Date the document was last
                                    9                               accessed
                                         TIME_ACCESSD               Email: (empty)                                    07:00 PM
                                   10
                                                                    Native: Time the document was last
                                   11                               accessed
                                                                    **This data must be a separate field and
                                   12                               cannot be combined with the
DISABILITY RIGHTS ADVOCATES




                                                                    DATE_ACCESSD field
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13    PRINTED_DATE               Email: (empty)                                    10/12/2010
                                   14                               Native: Date the document was last
         (510) 665-8644




                                                                    printed
                                   15    FILE_SIZE                  Size of native file document/email in KB          5,952
                                         PGCOUNT                    Number of pages in native file                    1
                                   16                               document/email
                                         PATH                       Email: (empty)                                    J:\Shared\SmithJ\October
                                   17
                                                                    Native: Path where native file document           Agenda.doc
                                   18                               was stored including original file name.
                                         INTFILEPATH                Email: original location of email                 Personal Folders\Deleted
                                   19                               including original file name.                     Items\Board Meeting
                                                                    Native: (empty)                                   Minutes.msg
                                   20    INTMSGID                   Email: Unique Message ID                          <000805c2c71b$7597705
                                   21                               Native: (empty)                                   0$cb
                                                                                                                      8306d1@MSN>
                                   22    MD5HASH                    MD5 Hash value of the document.                   d131dd02c5e6eec4693d9
                                                                                                                      a069
                                   23                                                                                 8aff95c
                                                                                                                      2fcab58712467eab40045
                                   24
                                                                                                                      83eb
                                   25                                                                                 8fb7f89
                                         OCRPATH                    Path to extracted text of the native file         TEXT/001/BATES00000
                                   26                                                                                 01.txt
                                   27   1036227.5


                                   28


                                        Independent Living Resource Center San Francisco et al. v. Lyft, Inc., Case No. 3:19-CV-01438
                                        Stipulation and Order Regarding Discovery                                                                13
